Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                December 02, 2021

The Court of Appeals hereby passes the following order:

A22A0603. RICARDO BELTRAN-GONZALES v. THE STATE.

      Ricardo Beltran-Gonzales was convicted of malice murder and other crimes
and was sentenced to life imprisonment. After the trial court granted his motion for
an out-of-time appeal, Beltran-Gonzales appealed to this Court. He later filed a
motion to transfer the appeal to the Supreme Court.
      The Supreme Court has appellate jurisdiction over “[a]ll cases in which a
sentence of death was imposed or could be imposed.” Ga. Const. of 1983, Art. VI,
Sec. VI, Par. III (8). Because a penalty of death may be imposed for the crime of
murder, jurisdiction is proper in the Supreme Court. See OCGA § 16-5-1 (a), (e) (1);
Neal v. State, 290 Ga. 563, 572 (722 SE2d 765) (2012) (Hunstein, C. J., concurring,
joined by all Justices); see also State v. Thornton, 253 Ga. 524, 524 (1) (322 SE2d
711) (1984) (directing this Court to transfer to the Supreme Court “all cases in which
either a sentence of death or of life imprisonment has been imposed upon conviction
of murder”), overruled in part on other grounds as recognized in Elliott v. State, 305
Ga. 179, 205 (III) (c) (i) (824 SE2d 265) (2019).
     Accordingly, Beltran-Gonzales’s motion to transfer is GRANTED, and this
appeal is hereby TRANSFERRED to the Supreme Court for disposition.

                                  Court of Appeals of the State of Georgia
                                         Clerk’s Office, Atlanta,____________________
                                                                   12/02/2021
                                         I certify that the above is a true extract from
                                  the minutes of the Court of Appeals of Georgia.
                                          Witness my signature and the seal of said court
                                  hereto affixed the day and year last above written.


                                                                                 , Clerk.